MoCay, Judge.
It is a positive provision of the law in relation to claims, (Code, 3676), that the claimant shall give bond to pay to the plaintiff all damages which the jury, on the trial, may assess, in case it should appear that the claim is interposed for delay only. This is not complied with by a forthcoming bond for the property levied on. That is optionary with the claimant. The sheriff, therefore, ought not to have secured this claim, and it was not error in the Judge to make the rule absolute for the value of the property levied on, and to direct the issue to find what that value was. Nor was there any such error as justifies interference by this Court in his *252refusal to continue. The fact of the sheriff’s liability had been previously adjudged, and it does not appear that the answer was material to the matter now in issue, to-wit: the value of the property. Indeed, it seems to have been admitted before the jury, that the property levied on was worth more than the amount of the fi. fa. As this value was the measure of the liability of the sheriff, as fixed by the previous judgment, at least to the extent of the)?, fa., we affirm the judgment.